Citation Nr: 1332876	
Decision Date: 10/22/13    Archive Date: 10/24/13

DOCKET NO.  08-28 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the cervical spine prior to August 2, 2007 (exclusive of a temporary total rating of 100 percent from April 11, 2007, to June 30, 2007).

2.  Entitlement to a disability rating in excess of 20 percent for degenerative joint disease of the cervical spine from August 2, 2007, to June 30, 2011.

3.  Entitlement to a disability rating in excess of 30 percent for degenerative joint disease of the cervical spine on or after June 30, 2011.

4.  Entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the thoracolumbar spine prior to August 2, 2007.

5.  Entitlement to a disability rating in excess of 20 percent for degenerative joint disease of the thoracolumbar spine on or after August 2, 2007.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran had active service from March 1961 to February 1984.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The appeal has otherwise been handled by and is on appeal from the RO in Houston, Texas.

In July 2013, the Veteran testified before the undersigned at the RO.  A transcript of the hearing is associated with the Veteran's virtual VA claims file.  

The Veteran's virtual VA claims file has been reviewed by the RO prior to issuing the January 2013 supplemental statement of the case and by the Board prior to this remand.

The issue of entitlement to a disability rating in excess of 10 percent for left sensory median neuropathy has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary prior to final adjudication of the Veteran's appeal.

During the July 2013 Board hearing, the Veteran testified that he recently received treatment at both the VA hospital in San Antonio, Texas, and at the Tejeda VA outpatient clinic in San Antonio, Texas.  He was currently being evaluated for possible surgery on both his cervical and lumbar spine.  While the undersigned held the record open for 30 days so that the Veteran could submit this evidence, nothing has been received.  Moreover, the Board notes that the claims file does contain any VA treatment records dated after January 2009.  Therefore, the RO/AMC should obtain any outstanding relevant records.  It is also noted that the Veteran testified during his Board hearing that he did not receive medical treatment at any other VA or private facility.

Furthermore, the Veteran testified in July 2013 that the severity of both of his disabilities had increased since he was last examined in June 2011.  Specifically, he complained that he was having trouble walking and with coordination while on stairs.  He described losing sensation in the right upper extremity and indicated that there was numbness and tingling in his legs.  Much of this symptomatology was not previously reported in the VA examination reports.  Therefore, the Board finds that a remand is necessary to afford the Veteran a VA examination to ascertain the current severity and manifestations of his service-connected cervical and thoracolumbar spine disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain any outstanding VA treatment records dated from January 2009 to the present, including records from the VA hospital in San Antonio, Texas, and at the Tejeda VA outpatient clinic in San Antonio, Texas.

2.  After obtaining any outstanding records, the RO/AMC should schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected cervical and thoracolumbar spine disabilities. 

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should comment on the severity of the Veteran's service-connected cervical and lumbar spine disabilities and report all signs and symptoms necessary for rating the disabilities.  In particular, he or she should provide the range of motion in degrees, indicate whether there is any form of ankylosis, and state the total duration of incapacitating episodes during the past 12 months.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to those factors.

The examiner should also identify any and all associated neurologic abnormalities.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  After completing these actions, the RO/AMC should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


